Judgment, Supreme Court, Bronx County (Cassandra M. Mullen, J.), rendered January 14, 2010, convicting defendant, after a jury trial, of criminal possession of a weapon in the fourth degree, and sentencing him to time served, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations. The evidence established that defendant possessed a dangerous knife with the intent to use it unlawfully against the victim, at least in an effort to place the victim in fear of imminent harm.
Defendant argues that the element of unlawful intent was undermined by his acquittals of attempted murder, assault and attempted assault. Although in performing weight of evidence review, we may consider the jury’s verdict on other counts (see People v Rayam, 94 NY2d 557, 563 n [2000]), “[w]here a jury verdict is not repugnant, it is imprudent to speculate concerning the factual determinations that underlay the verdict because what might appear to be an irrational verdict may actually constitute a jury’s permissible exercise of mercy or leniency” (People v Horne, 97 NY2d 404, 413 [2002]; see also People v Hemmings, 2 NY3d 1, 5 n [2004]). In any event, the jury could have concluded that the events described by the victim occurred, but that they only supported a weapon possession conviction. Concur — Sweeny, J.E, Acosta, Román, Feinman and Clark, JJ.